DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in figure 7, reference # 132 is missing but is described in paragraph 0074 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 35 & 44, lines 6-7 & 12-13, respectively, recite “an acoustic resonator mounted to an outer surface of the side wall of the at least one wheel bin and in fluid communication with the cavity,”.  It is unclear which surface of the side wall is the outer surface and which is the inner surface.  Is the outer surface outside the fairing and inside the cavity (not disclosed) or is the outer surface outside the cavity and inside the fairing (which is disclosed).  For compact prosecution, the Examiner is interpreting “an acoustic resonator mounted to an outer surface of the side wall of the at least one wheel bin and in fluid communication with the cavity,” in claims 35 & 44, lines 6-7 & 12-13, respectively, as the outer surface being outside the cavity and inside the fairing since this is what is disclosed throughout the specification and figures.  
The term “substantially similar” in claims 35 & 44, lines 8 & 14, respectively, is normally a relative term, however, the term is defined by the Applicant in paragraph 0063 of the specification and is therefore not a relative term.  As such this is not a 112 issue.  

Allowable Subject Matter
Claims 35-52 are allowed.  However, 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 35 & 44, 
The prior art does not disclose or suggest the claimed “an acoustic resonator mounted to an outer surface of the side wall of the at least one wheel bin and in fluid communication with the cavity, the acoustic resonator having a resonant frequency substantially similar to a cavity modal frequency of the at least one wheel bin at an aircraft flight condition” in combination with the remaining claim elements as set forth in claims 35 & 44.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Brown (US Patent No. 4,271,219) discloses a Helmholtz acoustic resonator used to reduce noise, and designed for different frequencies, in extreme environments such as high speed gas/air flow surfaces of modern aircraft, specifically, sound produced by modern turbine aircraft engines.  The reference Gerken et al. (Pub No. US 2016/0009067 A1) discloses a Helmholtz acoustic resonator used to reduce noise of aircraft engines and for safely noise regulations with the pores of the resonators directed toward the inside of the engine.  The reference Lin et al. (Pub No. US 2009/0184200 A1) discloses an aircraft, a wing-to-body fairing, wheel bins, and the fairing made of a honeycomb panel to reduce noise.  Bansemir et al. (US Patent No. 6,179,086 B1) discloses a Helmholtz acoustic resonator, designed for different frequencies, on a fuselage to reduce the noise of the helicopter to an internal cabin, with the pores facing the source of the noise.  The reference Adamson et al. (Pub No. US 2019/0039722 A1) discloses an aircraft, a wing-to-body fairing, wheel bins, and a distribution of airflow within the wheel bin to reduce noise and drag.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647